THAYER, Circuit Judge
(dissenting). The majority of the court entertain the view, it seems, that the judgment below must be reversed because the trial judge, in one paragraph of his general charge, remarked that “Mr. Mullison had no right to sell the timber not necessarily taken down in the ordinary working of his placer claim as a placer mine, and the defendant had no right to purchase it from him, until a patent issued to him for the land.” I am not able to concur in this view of the case, for the following reasons:
In the first place, no sufficient exception was taken to the above excerpt from the charge to bring the question involved before us for review, if we adhere to the rule, which has frequently been announced by this court, that exceptions to a charge, to be of any avail upon appeal, must be specific, and point out with certainty the particular part thereof which is supposed to be faulty, and that a general exception to a long paragraph of the charge, a part of which is unobjectionable, will not suffice. Price v. Pankhurst, 3 C. C. A. 551, 53 Fed. 312; Philip Schneider Brewing Co. v. American Ice Mach. Co., 23 C. C. A. 89, 98, 77 Fed. 138; Railway Co. v. Johnson, 4 C. C. A. 447, 54 Fed. 474; Railway Co. v. Spencer, 18 *584C. C. A. 114, 71 Fed. 93; Railway Co. v. Jurey, in U. S. 584, 4 Sup. Ct. 566, 28 L. Ed. 527. In the present instance, counsel for the plaintiff in error took a general exception to a long paragraph of the charge, which covers more than two pages of the printed record, a part of which is unobjectionable. In this paragraph the short excerpt above quoted is found, but the court’s attention does not appear to have been called to the particular clause which is now adjudged to be erroneous. I think we might well hold, and ought to hold, that the question on which the decision of the majority of the court is made to turn was not raised below in any such form as to bring it before this court for consideration and decision.
In the second place, I very much doubt whether the plaintiff in error pleaded as a defense, with respect to the ties cut on the Mullison claim, that he was not obligated to pay for them, because after the trespass was committed the government accepted payment for the land on which it had been committed, and thereby estopped itself from demanding payment for the ties. It is certain that no such defense was pleaded in a clear and concise form, as it should have been if the accused intended to rely upon it as a defense. The government, as I construe its complaint, sued upon the agreement signed by Teller, when the ties were released by the government, to the effect that, if released, he would pay for them according to the rule of valuation theretofore prescribed by the commissioner of the general land office, and that the government should have the right to determine, as respects all of the ties, including those cut and removed from the Mullison claim, whether a trespass had been committed "in cutting them, and whether Teller should be compelled to pay for them. On the orner hand, the defenses pleaded by the plaintiff in error appear to have been—First, that he had been released from his obligation to pay for any of the ties, as he had agreed to do, by the action of the government in replevying them after they were released; and, second, that, if he was not released by such wrongful conduct on the part of the government, he was at least entitled to set off against the value of the ties cut on the Mullison claim the sum of $1,800 which he had advanced to Mullison subsequent to the trespass to pay for that claim. A set-off to the amount last stated was distinctly pleaded in the amended answer. As I view the case, therefore, the defense now insisted upon, that the government cannot recover the value of the ties cut on the Mullison claim because it accepted payment for the land at the rate of $2.50 per acre some months after the timber thereon was unlawfully cut and removed, was not made in the answer, or at least it was not made in such a clear and concise form as to enable the plaintiff in error to avail himself of that defense. For this reason the paragraph of the charge which is criticised and' held to constitute a reversible error did no harm, and in my opinion the judgment below ought not to be reversed on account thereof.
By what has thus far been said, I would not be understood as conceding that the charge of the lower court would have been erroneous even if the question to which it relates had been properly raised by the pleadings, and even if an exception had been preserved in due form. In the case of Teller v. U. S., 51 C. C. A. 230, 113 Fed. 273, *585which was a criminal proceeding against Teller for unlawfully cutting and removing the very timber now in controversy, this court, after a very full and careful consideration of all the circumstances attending the trespass, held that Teller was guilty of a criminal offense in cutting and removing timber from the Mullison claim before the land was paid for and the United States was devested of its title, as well as for cutting timber on other lands described in the information, to which he had no shadow of a claim, and a conviction for the offense was sustained. We held, in substance, in that case (51 C. C. A. 230, 113 Fed. 279-282), that, at the time the timber in question was cut on the Mullison claim, Mullison, not having made any payments for the land, and being entitled to relinquish it at his mere pleasure, had a possessory title only, and that while such possessory title segregated the land from the public domain, so as to protect him from rival claimants, yet it gave him nothing but the right to occupy the claim for mining purposes; that it did not give him a complete equitable title, nor entitle him to cut timber thereon except for ordinary mining purposes, nor devest the United States of its legal title, “or impair its right to protect the land and its product, by either civil or criminal proceedings, from trespass or waste.” I still adhere to these views, and believe them to be sound, notwithstanding the doctrine of relation which has been invoked to arrive at the result that a person may be punished criminally for unlawfully cutting and removing timber from public land, but cannot be made to pay for the timber so unlawfully converted, if, perchance, some months after the trespass is committed, the government accepts payment for the land under an entry which happened to be made previous to the trespass. In the present case the testimony shows, I think, that a considerable quantity of the ties in controversy were cut on the Mullison claim in November, 1897, before the land was even entered for purchase; but in any event, as the act of cutting was unlawful, and as the trees, when cut, ceased to be realty, and became at once the personal property of the United States (Schulenberg v. Harriman, 21 Wall. 44, 64, 22 L. Ed. 551; Wooden Ware Co. v. U. S., 106 U. S. 432, 1 Sup. Ct. 398, 27 L. Ed. 230; Railroad Co. v. Lewis, 162 U. S. 366, 374, 16 Sup. Ct. 831, 40 L. Ed. 1002), I am unwilling to concede that its subsequent acceptance of payment for the land destroyed its right of property in the ties, which had long previously ceased to be a part of the realty. Moreover, as one who enters land for purchase is under no obligation to complete the purchase, but may abandon his entry at any moment, and cannot be proceeded against as upon an executory contract to buy, I think it is a vicious doctrine which denies to the government the right, if it is so disposed, to re: cove/* the value of the timber which one unlawfully cuts and removes, while he has not even a complete equitable title, merely because he eventually concludes to complete his purchase, and does so.
For these reasons, somewhat hastily expressed, I think that the judgment below ought to be affirmed, instead of reversed.